NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                    KAREN KHAN,
                   Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-2196
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-00609-CFL, Judge Charles F. Lettow.
                 ______________________

               Decided: February 5, 2019
                ______________________

   KAREN KHAN, Poughkeepsie, NY, pro se.

    ALISON VICKS, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for defendant-appellee. Also represented by JOSEPH H.
HUNT, ROBERT EDWARD KIRSCHMAN, JR., PATRICIA M.
MCCARTHY.
                 ______________________

   Before MOORE, TARANTO, and CHEN, Circuit Judges.
2                                    KHAN v. UNITED STATES




PER CURIAM.
    Karen Khan seeks review of a judgment by the U.S.
Court of Federal Claims (Claims Court) granting the Gov-
ernment’s motion to dismiss Ms. Khan’s complaint for lack
of jurisdiction and failure to state a claim. J.A. 2. Ms.
Khan’s complaint alleged violations under the Civil Rights
Act (42 U.S.C. §§ 1985, 1986), the Fifth and Fourteenth
Amendments of the U.S. Constitution, and the Racketeer
Influenced and Corrupt Organizations Act (RICO). See
J.A. 103–50. Because the Claims Court properly granted
the Government’s motion, we affirm.
                      BACKGROUND
    Ms. Khan is an attorney admitted to the bar of the
State of New York and the U.S. District Court for the
Southern District of New York (S.D.N.Y.). Appellant Op.
Br. at 2. In April 2018, Ms. Khan filed an action in the
Claims Court alleging, inter alia, conspiracy for human
trafficking for the purpose of impeding, hindering, ob-
structing, and defeating the due course of justice with the
intent to deny Ms. Khan the equal protection of the laws.
J.A. 103. These allegations were based in part on “domes-
tic violence” actions taken by the Supreme Court of the
State of New York, Duchess County, in handling a divorce
proceeding of one of Ms. Khan’s clients. J.A. 104–06. Ms.
Khan alleged that after these actions took place, she and
her client approached the U.S. Department of Justice
(DOJ), Civil Rights Division in 2011 and filed a complaint.
J.A. 107. Ms. Khan alleged that the DOJ and the Federal
Bureau of Investigation (FBI) have since been interfering
with her personal and professional life, including her law
practice. See J.A. 107–50. Ms. Khan detailed the alleged
actions taken by the FBI and DOJ—including telephone
calls, internet communications, and personal visits—
throughout the remainder of her complaint. Id. Ms. Khan
sought $30 million in damages, as well as “[a]ny and all
other relief to which [she] is entitled.” J.A. 150.
KHAN v. UNITED STATES                                          3



    The Government moved to dismiss Ms. Khan’s com-
plaint pursuant to Rules 12(b)(1) and 12(b)(6) of the Rules
of the Court of Federal Claims (RCFC). See J.A. 10–28.
The Claims Court granted the Government’s motion,
agreeing that Ms. Khan’s allegations, though detailed, “do
not link explicitly to claims for relief under any money
mandating source of law.” J.A. 2–3. The Claims Court con-
cluded that Ms. Khan’s assertions do not establish all of the
material elements necessary to sustain recovery under any
viable legal theory, and therefore fail to state a claim. J.A.
3.
     The Claims Court also concluded that the federal dis-
trict courts, not the Claims Court, have jurisdiction over
civil-rights and RICO claims. Id. The Claims Court then
rejected Ms. Khan’s transfer request to S.D.N.Y., finding
that the transfer would not be in the interests of justice,
given Ms. Khan’s failure to state any plausible claim for
relief. Id.
   Ms. Khan appeals. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(3).
                         DISCUSSION
    “This court reviews de novo whether the Court of Fed-
eral Claims possessed jurisdiction and whether the Court
of Federal Claims properly dismissed for failure to state a
claim upon which relief can be granted, as both are ques-
tions of law.” Wheeler v. United States, 11 F.3d 156, 158
(Fed. Cir. 1993).
    “Subject matter jurisdiction is a threshold requirement
for a court’s power to exercise jurisdiction over a case . . . .”
Dow Jones & Co. v. Ablaise Ltd., 606 F.3d 1338, 1348 (Fed.
Cir. 2010). “The Tucker Act . . . ‘is itself only a jurisdic-
tional statute; it does not create any substantive right en-
forceable against the United States for money damages.’”
James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998) (quot-
ing United States v. Testan, 424 U.S. 392, 398 (1976))
4                                     KHAN v. UNITED STATES




(internal quotation marks omitted). Thus, “[i]n order to in-
voke jurisdiction under the Tucker Act, a plaintiff must
point to a substantive right to money damages against the
United States.” Hamlet v. United States, 63 F.3d 1097,
1101 (Fed. Cir. 1995). “What this means is that a Tucker
Act plaintiff must assert a claim under a separate money-
mandating constitutional provision, statute, or regulation,
the violation of which supports a claim for damages against
the United States.” James, 159 F.3d at 580.
    The Claims Court lacks jurisdiction over claims under
the Civil Rights Act, including provisions 42 U.S.C. §§ 1985
and 1986. See 28 U.S.C. § 1343(a) (vesting original juris-
diction in federal “district courts”); see also Searles v.
United States, 88 Fed. Cl. 801, 804 (2009). The Claims
Court likewise lacks jurisdiction over Ms. Khan’s constitu-
tional claims because they are not based on money-man-
dating provisions. LeBlanc v. United States, 50 F.3d 1025,
1028 (Fed. Cir. 1995) (finding allegations of violations “un-
der the Due Process Clauses of the Fifth and Fourteenth
Amendments” and “the Equal Protection Clause of the
Fourteenth Amendment” not to be “a sufficient basis for ju-
risdiction because they do not mandate payment of money
by the government”). The Claims Court also lacks jurisdic-
tion over RICO claims. See 18 U.S.C. § 1965(a) (“Any civil
action or proceeding under this chapter against any person
may be instituted in the district court of the United States
for any district in which such person resides, is found, has
an agent, or transacts his affairs.”); see also Hufford v.
United States, 87 Fed. Cl. 696, 702 (2009) (“This court has
no jurisdiction over RICO claims . . . .”). Because Ms. Khan
did not plead any claims over which the Claims Court has
jurisdiction, we find that the Claims Court properly dis-
missed Ms. Khan’s complaint under RCFC 12(b)(1).
    The Claims Court also properly rejected Ms. Khan’s re-
quest to transfer the case to S.D.N.Y. When courts lack
jurisdiction, 28 U.S.C. § 1631 requires them to transfer the
case to any other court in which the action could have been
KHAN v. UNITED STATES                                       5



brought at the time it was filed or noticed, “if it is in the
interest of justice.” While Ms. Khan’s complaint could have
been filed in S.D.N.Y., the Claims Court correctly con-
cluded that it would not have been in the interest of justice
to transfer the case.
     In addition to dismissing for lack of jurisdiction, the
Claims Court scrutinized Ms. Khan’s complaint and con-
cluded that it must be dismissed for failure to state a plau-
sible claim. “To survive a motion to dismiss, a complaint
must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ash-
croft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)); accord
Twombly, 550 U.S. at 555 (“Factual allegations must be
enough to raise a right to relief above the speculative level,
on the assumption that all the allegations in the complaint
are true (even if doubtful in fact).” (internal citation omit-
ted)). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausi-
bility standard is not akin to a ‘probability requirement,’
but it asks for more than a sheer possibility that a defend-
ant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.
at 556).
      Under those standards, the Claims Court properly con-
cluded that Ms. Khan has not pleaded any facts that sup-
port her allegations against the Government. For example,
Ms. Khan alleges that the “FBI has used different channels
. . . [to] convey[] its perversions to [Ms. Khan] to deny her
equal protection of the laws.” Appellant Op. Br. at 19. Ms.
Khan cites to emails and photographs as support for her
allegations. E.g., id. at 19–21. But none of these docu-
ments evidences any communication by the Government.
See, e.g., J.A. 469, 471, 473–76, 488, 502–05, 531–32, 543–
52, 576–86. The remainder of the evidence cited by Ms.
6                                      KHAN v. UNITED STATES




Khan similarly fails to establish any plausible basis for her
allegations.
    Ms. Khan’s complaint, in fact, falls far short of comply-
ing with the “plausibility” standard set out by the Supreme
Court in Twombly and Iqbal, and Ms. Khan has advanced
no basis for thinking that the deficiency could be cured by
amendment. In these circumstances, we see no error in the
Claims Court’s ruling that it would not have been in the
interest of justice to transfer this case to S.D.N.Y. See Gal-
loway Farms, Inc. v. United States, 834 F.2d 998, 1000–01
(Fed. Cir. 1987).
    We have reviewed Ms. Khan’s other arguments, but
find them unpersuasive. Accordingly, we affirm the Claims
Court’s judgment granting the Government’s motion to dis-
miss under RCFC 12(b)(1) and denying the request to
transfer.
                        AFFIRMED